                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ROSAURA DERAS, et al.,                         Case No. 17-cv-05452-JST
                                                         Plaintiffs,
                                   8
                                                                                           ORDER DENYING DEFENDANT’S
                                                  v.                                       MOTION TO DISMISS CERTAIN
                                   9
                                                                                           CLAIMS IN PLAINTIFF’S SECOND
                                  10        VOLKSWAGEN GROUP OF AMERICA,                   AMENDED COMPLAINT
                                            INC.,
                                  11                                                       Re: ECF No. 56
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant’s motion to dismiss certain claims in the second amended

                                  14   complaint. ECF No. 56. The Court will deny the motion.

                                  15   I.       BACKGROUND

                                  16            This putative class action asserts various claims against Defendant Volkswagen Group of

                                  17   America, Inc. (“VW”) based on allegations that VW fails to warn consumers about the dangers of

                                  18   “sunroofs which spontaneously shatter.” ECF No. 51 ¶ 4. The Court denied VW’s motion to

                                  19   dismiss the implied warranty claims from the first amended complaint (“FAC”) but dismissed the

                                  20   unjust enrichment claim with prejudice. ECF No. 47 at 4-6, 11. The Court dismissed, with leave

                                  21   to amend, the unfair competition law (“UCL”), California Consumer Legal Remedies Act

                                  22   (“CLRA”), and fraud by omission claims after concluding that the FAC did not adequately “allege

                                  23   that VW had knowledge of the alleged defect at the time of sale or lease.” Id. at 6-11.

                                  24            Plaintiff Rosaura Deras filed a timely second amended complaint (“SAC”), which adds

                                  25   Alexander Santiago and Maria Elena Santiago as potential named plaintiffs. ECF No. 51 at 2.

                                  26   The SAC also adds allegations, discussed in more detail below, relevant to VW’s knowledge of

                                  27   the alleged defect. VW contends that Plaintiffs’ allegations of knowledge remain deficient and

                                  28   moves to dismiss Plaintiffs’ UCL, CLRA, and fraud by omission claims with prejudice.
                                   1   II.      LEGAL STANDARD

                                   2            A complaint need not contain detailed factual allegations, but facts pleaded by a plaintiff

                                   3   must be “enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

                                   4   550 U.S. 544, 555 (2007). To survive a Rule 12(b)(6) motion to dismiss, a complaint must

                                   5   contain sufficient factual matter that, when accepted as true, states a claim that is plausible on its

                                   6   face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the

                                   7   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   8   defendant is liable for the misconduct alleged.” Id. While this standard is not a probability

                                   9   requirement, “[w]here a complaint pleads facts that are merely consistent with a defendant’s

                                  10   liability, it stops short of the line between possibility and plausibility of entitlement to relief.” Id.

                                  11   (quotation marks and citation omitted). In determining whether a plaintiff has met this plausibility

                                  12   standard, the Court must “accept all factual allegations in the complaint as true and construe the
Northern District of California
 United States District Court




                                  13   pleadings in the light most favorable” to the plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th

                                  14   Cir. 2005).

                                  15            Fraud claims are governed by the heightened pleading standard of Federal Rule of Civil

                                  16   Procedure 9(b), which requires that “a party must state with particularity the circumstances

                                  17   constituting fraud or mistake” but allows that “[m]alice, intent, knowledge, and other conditions of

                                  18   a person’s mind may be alleged generally.” Allegations of fraud must “be specific enough to give

                                  19   defendants notice of the particular misconduct so that they can defend against the charge and not

                                  20   just deny that they have done anything wrong. Averments of fraud must be accompanied by the

                                  21   who, what, when, where, and how of the misconduct charged.” Vess v. Ciba-Geigy Corp. USA,

                                  22   317 F.3d 1097, 1106 (9th Cir. 2003) (internal quotation marks, alteration, and citations omitted).

                                  23   However, “a plaintiff in a fraud by omission suit will not be able to specify the time, place, and

                                  24   specific content of an omission as precisely as would a plaintiff in a false representation claim,”

                                  25   and such a claim “will not be dismissed purely for failure to precisely state the time and place of

                                  26   the fraudulent conduct.” Falk v. Gen. Motors Corp., 496 F. Supp. 2d 1088, 1098-99 (N.D. Cal.

                                  27   2007).

                                  28
                                                                                           2
                                   1   III.   DISCUSSION

                                   2          When the Court dismissed the UCL, CLRA, and fraud by omission claims from the FAC,

                                   3   it did so because: (1) the number of National Highway Traffic Safety Administration (“NHTSA”)

                                   4   complaints alleged by plaintiffs was not “an unusually high number of complaints” and “therefore

                                   5   do[es] not show VW’s knowledge of the alleged defect”; (2) Deras failed to allege “facts to

                                   6   support a conclusion that VW’s internal monitoring mechanisms caused VW to know ‘of a

                                   7   widespread defect’”; and (3) allegations regarding prior recalls based on similarly designed

                                   8   sunroofs was “some evidence that VW knew of a design defect in the sunroofs of the Class

                                   9   Vehicles,” but that this was not, “standing alone, sufficient to establish knowledge of a defect.”

                                  10   ECF No. 47 at 6-10 (quoting Resnick v. Hyundai Motor Am., Inc., No. CV 16-00593-BRO

                                  11   (PJWx), 2017 WL 1531192, at *14 (C.D. Cal. Apr. 13, 2017)).

                                  12          Plaintiffs attempt to cure these deficiencies in the SAC in several ways. As to the NHTSA
Northern District of California
 United States District Court




                                  13   complaints, the SAC adds that:

                                  14                  Plaintiffs refer to 57 NHTSA complaints above, and this number
                                                      represents in fact an unusually high number of complaints sufficient
                                  15                  to alert VW of the defect. The NHTSA database tends to contain far
                                                      fewer complaints than VW’s internal databases, since most drivers
                                  16                  first react by communicating with their dealership or VW corporate,
                                                      rather that [sic] the government, and many drivers do not even know
                                  17                  NHTSA exists or accepts driver complaints. Thus, the 57 NHTSA
                                                      complaints represent only a small fraction of the total number of
                                  18                  complaints, and there were an unusually high number of complaints
                                                      before Plaintiffs leased and purchased their vehicles, sufficient to
                                  19                  impart knowledge/notice of the defect to VW.
                                  20   ECF No. 51 ¶ 30.1 The SAC also expands on the NHTSA investigations and prior recalls alleged

                                  21   in the FAC. For instance, the FAC included allegations concerning Hyundai and Audi recalls

                                  22   related to “shattering sunroofs”; mentioned NHTSA investigations in connection with both the

                                  23   Hyundai and Audi recalls; and alleged that VW issued a voluntary recall of 2013-2015 VW

                                  24   Beetles with panoramic sunroofs. ECF No. 22 ¶¶ 9, 33, 39-40. The SAC alleges additional facts

                                  25

                                  26
                                       1
                                         As the Court noted in its order on VW’s motion to dismiss the FAC, the FAC’s table of NHTSA
                                       complaints listed only fifty-six, not fifty-seven, complaints. ECF No. 47 at 2 n.2. The same is
                                  27   true of the SAC. ECF No. 51 ¶ 27. In addition, only “forty-five [of the identified complaints]
                                       were made before Deras purchased her vehicle on June 3, 2016.” ECF No. 47 at 7. However, all
                                  28   fifty-six were made before the Santiagos purchased their vehicle in August 2017. ECF No. 51
                                       ¶¶ 27, 65.
                                                                                           3
                                   1   related to the Hyundai recall and NHTSA investigations:

                                   2
                                                      32. On October 2, 2012, NHTSA launched an investigation into the
                                   3                  2012 Hyundai Veloster after receiving numerous reports and
                                                      complaints of spontaneously shattering panoramic sunroofs.
                                   4                  Numerous injuries from falling glass were noted by NHTSA in the
                                                      investigation and that such incidents pose a risk of personal injury or
                                   5                  vehicle crash. On December 6, 2012, Hyundai notified NHTSA that
                                                      it would conduct a safety recall. Hyundai chose to limit its recall to
                                   6                  only a small subset of its vehicles with panoramic sunroofs,
                                                      covering only 2012 Veloster vehicles produced from July 4, 2011
                                   7                  through October 31, 2011, in an attempt to save money.

                                   8                  33. NHTSA has reviewed similar complaints by owners of other
                                                      vehicles, and has sent ([sic] in approximately late 2012 to early 2013
                                   9                  information requests relating to exploding sunroofs to Ford,
                                                      Volkswagen, Hyundai and Nissan. This investigation by NHTSA
                                  10                  also establishes VW’s knowledge of the defect.

                                  11   ECF No. 51 ¶¶ 32-33. The SAC also alleges two different Audi recalls and adds that VW was

                                  12   responsible for those recalls: “In October of 2013, VW recalled Audi 2013 and 2014 A8 premium
Northern District of California
 United States District Court




                                  13   luxury sedans and the sportier S8 Version, with standard sunroofs, due to shattering sunroofs.

                                  14   VW also recalled at the same time 2012 Q5 vehicles, due to sunroofs that may shatter.” Id. ¶ 34.

                                  15          Similarly, the SAC expands on the FAC’s allegation that the “Korea Automotive and

                                  16   Testing Research Institute (KATRI) likewise concluded that the sudden shattering of a panoramic

                                  17   sunroof while driving may cause ‘abrasions due to shattered glass’ and also cause the ‘risk of

                                  18   secondary accidents.’” ECF No. 22 ¶ 41. Specifically, the SAC adds:

                                  19                  In December 2012, KATRI, which is the South Korean
                                                      government’s automotive safety and testing arm, launched an
                                  20                  investigation into shattering sunroofs of numerous automotive
                                                      manufacturers. Throughout KATRI’s investigation, VW and other
                                  21                  manufacturers were kept apprised and KATRI ultimately concluded
                                                      that the panoramic sunroofs were prone to spontaneous shattering.
                                  22                  Over ensuing years, VW was notified and kept apprised of KATRI’s
                                                      investigation through direct contact as well as through various trade
                                  23                  organizations of which VW was a member. At a hearing in
                                                      November 2013 before Korea’s Ministry of Land, Infrastructure,
                                  24                  and Transport (“MOLIT”), KATRI presented its findings and
                                                      allowed automakers to respond. Representatives from VW as well
                                  25                  as other manufacturers were present at this meeting. According to
                                                      KATRI, its investigation confirmed that the panoramic sunroofs are
                                  26                  prone to shattering.
                                  27   ECF No. 51 ¶ 47.

                                  28          Finally, the SAC alleges that:
                                                                                        4
                                   1
                                                      VW participates in discussions, meetings, conferences of
                                   2                  international rule-making bodies, and international trade
                                                      organizations where the defects associated with the Class Vehicles
                                   3                  and their sunroofs were and are the topic of discussion and reform.
                                                      Many of these discussions, meetings, [and] conferences, took place
                                   4                  before Plaintiffs leased and purchased their vehicles.

                                   5   Id. ¶ 30.

                                   6           The Court does not find persuasive the SAC’s conclusory allegation that “57 NHTSA

                                   7   complaints . . . represents in fact an unusually high number of complaints sufficient to alert VW of

                                   8   the defect.” Id. Even if the Court assumes as true the SAC’s next allegation that consumers are

                                   9   more likely to complain to “their dealership or VW corporate” than to the NHTSA, and that VW

                                  10   therefore had received more complaints than the NHTSA, it would be speculative to conclude that

                                  11   VW must therefore have received “an unusually high number of complaints” relative to the

                                  12   “potentially hundreds of thousands or more” Class Vehicles. Id. ¶¶ 30, 38. Standing alone, the
Northern District of California
 United States District Court




                                  13   allegations of consumer complaints are therefore insufficient to allege knowledge. Sloan v. Gen.

                                  14   Motors LLC, No. 16-cv-07244-EMC, 2017 WL 3283998, at *7 (N.D. Cal. Aug. 1, 2017) (“[T]he

                                  15   Ninth Circuit has held that consumer complaints suffice to establish knowledge only where there

                                  16   were an unusual number of complaints, such that the manufacturer would be on notice of a

                                  17   specific problem.” (emphasis in original) (citing Williams v. Yamaha Motor Co., 851 F.3d 1015,

                                  18   1026 (9th Cir. 2017); Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1148 (9th Cir. 2012))).

                                  19           Nonetheless, the Court concludes that the allegations in the SAC, when taken as a whole

                                  20   and viewed in a light most favorable to Plaintiffs, are sufficient. Because “Rule 9(b) does not

                                  21   apply to allegations of knowledge and intent, . . . Plaintiff only needs to allege facts raising ‘a

                                  22   plausible inference that Defendant knew of the [ ] Defect at the time of the sale.’” Precht v. Kia

                                  23   Motors Am., Inc., No. SA CV 14-1148-DOC (MANx), 2014 WL 10988343, at *6 (C.D. Cal. Dec.

                                  24   29, 2014) (alteration in original) (citations omitted). The Court has already concluded that, if true,

                                  25   allegations that VW and other manufacturers “have instituted prior recalls based on similarly

                                  26   designed sunroofs . . . would be some evidence that VW knew of a design defect in the sunroofs of

                                  27   the Class Vehicles.” ECF no. 47 at 9 (footnote omitted). In finding the FAC’s allegations

                                  28   insufficient, the Court observed that “Deras has cited no authority, and this Court is aware of none,
                                                                                          5
                                   1   holding that prior recalls of similarly designed products is, standing alone, sufficient to establish

                                   2   knowledge of a defect.” Id. at 10. But Plaintiffs have now alleged more than prior recalls. For

                                   3   example, the SAC alleges that “VW participates in discussions, meetings, conferences of

                                   4   international rule-making bodies, and international trade organizations where the defects

                                   5   associated with the Class Vehicles and their sunroofs were and are the topic of discussion and

                                   6   reform.” ECF No. 51 ¶ 30. The SAC further alleges that KATRI “launched an investigation into

                                   7   shattering sunroofs of numerous automotive manufacturers,” and “VW and other manufacturers

                                   8   were kept apprised and KATRI ultimately concluded that the panoramic sunroofs were prone to

                                   9   spontaneous shattering.” Id. ¶ 47. While VW correctly notes that Plaintiffs do not allege that

                                  10   KATRI was investigating vehicles manufactured by VW, Plaintiffs elsewhere allege that “VW is

                                  11   also aware that other manufacturers” have vehicles with “similarly designed panoramic sunroofs,

                                  12   similarly designed sunroofs, and similar shattering problems.” Id. ¶ 31. In addition, Plaintiffs
Northern District of California
 United States District Court




                                  13   allege that the NHTSA sent “information requests relating to exploding sunroofs” to VW in 2012

                                  14   and 2013, prior to Plaintiffs’ vehicle purchases in 2016 and 2017. 2 Id. ¶¶ 33, 59, 65. Viewed in a

                                  15   light most favorable to Plaintiffs, the SAC’s allegations are sufficient to raise a plausible inference

                                  16   of knowledge.

                                  17          In conjunction with its reply brief, VW requests judicial notice of three documents related

                                  18   to its prior recalls of VW and Audi vehicles not at issue in this case. ECF No. 59. Plaintiffs have

                                  19   not had an opportunity to respond to these documents.3 But even if the Court were to consider

                                  20   them, they would not require a different result. As to VW’s recall of 2013-15 Beetles, the Court

                                  21   previously explained that “VW characterizes [the cause of the recall] as a one-time manufacturing

                                  22   defect, but construing the allegations in a light most favorable to Deras, it is reasonable to infer

                                  23
                                       2
                                  24     Elfardi v. Mercedes-Benz, USA, LLC, a case relied on by VW, is distinguishable. No. 4:16 CV
                                       1896 CDP, 2018 WL 4071155 (E.D. Mo. Aug. 27, 2018). In that case, the plaintiffs did not allege
                                  25   that other vehicles with known sunroof issues “had the precise defect at issue here or that they
                                       shared the same design as the Mercedes-Benz vehicles at issue shared the same design.” Id. at *5.
                                  26   And the NHTSA was not alleged to have requested information from Mercedes-Benz until after
                                       the plaintiffs purchased their vehicles. Id. at *6.
                                  27   3
                                         The Court need not consider facts or arguments presented for the first time on reply. Shilling v.
                                  28   PolyOne Corp., No. 14-CV-03562-BLF, 2016 WL 7325013, at *4 (N.D. Cal. Dec. 16, 2016)
                                       (citing Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007)).
                                                                                       6
                                   1   that sunroofs with similar designs might experience the same defect.” ECF No. 47 at 9 n.6. The

                                   2   same reasoning applies to VW’s characterization of the Audi recalls as “[d]ue to a production

                                   3   process issue at the sunroof glass supplier.” ECF No. 59-2 at 3; ECF No. 59-3 at 2.

                                   4                                           CONCLUSION

                                   5          VW’s motion to dismiss certain claims in Plaintiffs’ second amended complaint is denied.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 26, 2019
                                                                                      ______________________________________
                                   8
                                                                                                    JON S. TIGAR
                                   9                                                          United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
